Dear Ms Wesley:
You have requested of this Office an Opinion regarding whether the petition and supporting documents proposing the incorporation of Central as a municipality in the Parish of East Baton Rouge are in compliance with R.S. 33:1, et seq.
R.S. 33:1 states in pertinent part:
 § 1. Petition for incorporation; contents; circulation; required signatures
  A. Residents of any unincorporated area with a population in excess of two hundred inhabitants may propose the incorporation of the area as provided in this Subpart. A petition proposing the incorporation of the area shall be prepared and shall contain the following:
  (1) A legal description of the area proposed for incorporation and the statement that all lands included in the area constitute a contiguous area.
  (2) A statement of the number of inhabitants residing in the unincorporated area. Such statement shall be based on the latest federal decennial census or another current population report or count which is verifiable.
  (3) A statement of the assessed value of the real property located in the unincorporated area.
  (4) A listing of the public services the municipal corporation proposes to render to the area and a plan for the provision of these services.
  (5) A statement of the corporate name desired for the new municipality.
  (6) The names of two or more chairpersons for the petition for incorporation who shall serve as agents for the petitioners in all legal matters, including the receipt of notices. Notice will be sufficient if served on any one of the chairpersons.
In the Petition for Incorporation of Central, the Petitioners have a legal description of the area proposed for incorporation and the statement verifying that all lands included in the area proposed to be incorporated constitute a contiguous area, all of which comport with Section (1).
The petition meets the requirements of Section (2) by stating that there are 26,600 inhabitants according to the 2000 federal decennial census.
The petition represents that the assessed value of the real property located in the area is approximately $100,905,200 as reflected on the 2004 tax roll which fulfills the requirements of Section (3).
Section (4) requires a listing of the public services the municipal corporation proposes to render to the area and a plan for the provision of these services.  This is outlined in detail in the Petition thereby fulfilling that requirement.
The Petition satisfies the requirement of Section (5) by having as its title "Petition for Incorporation of Central" which is clearly a statement of the corporate name desired for the new municipality.
Section (6) is satisfied by listing the names of the two chairpersons for the petition for incorporation who shall serve as agents for the petitioners in all legal matters, including the receipt of notices.
There is also a map included on the petition which represents the proposed area for incorporation and visually displays its contiguity.
As the "Petition for Incorporation of Central" satisfies all of the requirements of_R.S. 33:1, it the opinion of this office that the proposal to determine whether the unincorporated area described in the petition shall become a municipality can be submitted to the voters on the next available election date, pursuant to R.S. 33:3.
Yours very truly,
                              CHARLES C. FOTI, JR. ATTORNEY GENERAL
By:  ___________________________
                                   WILLIAM P. BRYAN, III Assistant Attorney General
CCF, Jr./WPB, III/sfj